Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This action is in response to papers filed on 4/11/2022.
Claims 1, 11, and 20 have been amended.
Claims 5, 6, 15, and 16 have been cancelled.
No claims have been added.
Claims 1-4, 7-14, and 17-21 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 7-14, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), system, and or executable program product and will be considered under the appropriate 35 USC § 101 analysis.
Claims 1, 11, and 20 recite the use of project management concepts to measure completion data for project components and determining re-assignments based on that data.  The limitations of generating a master project schedule; collecting historical data; generating tasks and assigning members; determining a number of times a task has deadline has been modified; monitoring and analyzing deadline modifications, task completion data, and/or project completion data; providing acknowledgement/credit based on task and project completion data; comparing a number to  a threshold; generating reports; and re-assigning members, as drafted, is a process that, under its broadest reasonable interpretation, covers the managing of personal behavior or relationships or interactions between people in the form of managing and monitoring job assignments (which would also be related to business relations).  That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing managing of personal behavior or relationships or interactions between people which represents the abstract idea of certain methods of organizing human activity. 
Additionally, the claims recitation of a project management process for managing and monitoring job assignments (as described above), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing a mental process.
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a computer and/or processor to perform the recited steps. The processor used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
– Using machine-readable medium and/or memory.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using a computer with executable instructions to perform “the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
- Using a server with software (such as: modules, application managers) configured to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). In addition, the limitation that apply the process to “media assets” and “cinematic features” amounts to insignificant extra-solution activity in accordance with MPEP 2106.05(g).  Specifically, this limitation amounts to no more than merely applying the claims to a specific environment that does not significantly affect how the elements of the claims are performed r render them to be significantly more than the identified abstract ideas.  Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims does not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-4 and 12-14 recite further elements related to monitoring and analyzing deadline modifications, task completion data, and/or project completion data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 2-4 and 12-14 are ineligible.
Claim 19 recites further elements related to providing acknowledgement/credit based on task and project completion data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, since they merely identify members based on the previously collected and analyzed data.  These claims also recite further elements related to monitoring and analyzing deadline modifications, task completion data, and/or project completion data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claim 19 is ineligible.
Claims 7-10, 17, 18, and 21 recite further elements related to providing acknowledgement/credit based on task and project completion data.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas, since they merely identify members based on the previously collected and analyzed data.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 7-10, 17, and 18 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 7-11, 14, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards et al. (Pub. No. US 2005/0228710 A1) in view of.
In regards to Claims 1, 11, and 20, Richards discloses:
A method/system for automatically determining inefficiencies when producing cinematic features, the method comprising: 
generating a master project schedule associated with a cinematic feature, wherein the master project schedule includes a plurality of tasks associated with generating media assets to be included in the cinematic feature;  ([0087],  shows a “look-ahead report” for developing of a media production, tracks task and asset completion for the media production (master project); [0035], indicates media production can be a movie (cinematic feature); additional material indicating aspects of monitoring the media production (master project) can be found in [0032]; [0037]; [0039]; [0040]; [0051]; [0053]; [0080])
generating a first task included in the plurality of tasks, wherein the first task indicates that the first crew member is assigned to generate a first media asset (Fig. 10; [0033], shows a series of tasks related to developing an asset and users (artists) assigned to that task, the artist in a movie production would represent a crew member; see also [0037]; [0040]; [0080]) by or before a first deadline ([0041]-[0044], shows estimated dates (deadlines) and measurements of completion time in relation to those dates)
determining a completion of the first task by the first crew member; ([0033]; [0044], shows tasks assigned to crew members (“artists”) and that the system records completion of tasks; [0043], shows artists having more than one task, the process performed to determine the amount of effort/contribution to a project would be performed in the same manner for one task or any set/number of tasks assigned to a member when determining a total amount/percentage attributed to that member)
use of a processor for the above elements, programs/applications stored on memory, and/or non-transitory computer readable medium ([0108]; [0109])
While Richards computes the amount of work and tasks performed by the member (including developing media assets), Richards does not explicitly disclose generating a credits sequence based in part on screen exposure times of media assets that correspond to the tasks assigned to the first crew member and completed by the crew member, however, Macdonald teaches the following steps for determining the amount of user contributions to a project and generating/adding a credits sequence to a cinematic feature based on those contributions:
determining, via the processor, a degree of contribution by the first crew member to each task assigned to the first crew member; ([0059]-[0063], the amount of contribution that each contributor makes to the project is measured for each task in which they are involved (e.g., acting, writing, seeding ideas, etc.)); (see also [0010]-[0013]; [0057]; [0065]; [0072]; Claim 25; Claim 29 for additional detail), the system/method being related to the creation of “rich media content” such as videos that is comparable to cinematic features (see also, [0002]; [0024]))
generating a credits sequence based in part on (a) [an amount of contribution] of media assets that correspond to the tasks assigned to the first crew member and completed by the crew member and (b) the degree of contribution by the first crew member to each task assigned to the first crew member and completed by the first crew member; ([0059]-[0063], credit for contributions to the project is determined for each contributor and contributors are ranked in regards to the amount of overall contribution (an aggregation of all contributions across multiple activities), contributors are compared based on an aggregation of the their contribution in each task category and ranked based on the total contribution made; (see also [0010]-[0013]; [0057]; [0065]; [0072]; [0080]; [0083]; Claim 25; Claim 29 for additional detail), the system/method being related to the creation of “rich media content” such as videos that is comparable to cinematic features (see also, [0002]; [0024]))
adding the credits sequence to the cinematic feature ([0059]-[0063], the contributions of the user may be divided into activities, credits may be assigned different values or weights to reflect the amount and character of contributions of a particular user to a the project, the credits assigned to each user who contributes to project may be summed to produce a quantitative value that reflects the amount of contribution of each user relative to the other users, this quantitative value represents the user's "contribution" and is a measure of how much that user contributed to the creation of project relative to other users, “A user's contribution may be based on one or more measurable factors, examples of which include: the number of words added or deleted to scripts, minutes spent working on an element 27, ranking from other users 12, and so on. Each RMC element 27 and RMC item 23 includes the numerical contributions of contributing users. The contributions may be expressed, for example, as fractions or percentages that add up to a total number (e.g., 1.0) or a total percentage (e.g., 100%). Contributions to RMC may also be calculated within categories of creative activities (e.g., idea seeding, writing, acting, etc.). For example, an RMC item 23 may show a breakdown of writing contributions, idea development contributions, acting contributions, etc. User contributions may be ranked from highest to lowest to highlight the user or users 12 who have contributed the most to a particular RMC element 27 or RMC item 23.”; (see also [0010]-[0013]; [0057]; [0059]; [0063]; [0065]; [0072]; Claim 25; Claim 29 for additional detail), the system/method being related to the creation of “rich media content” such as videos that is comparable to cinematic features (see also, [0002]; [0024]))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards so as to have included the above steps for determining the amount of user contributions to a project and generating/adding a credits sequence to a cinematic feature based on those contributions, as taught by Macdonald in order to ensure that contributors are provided proper credit related to their amount of contribution (MacDonald, at least [0013]; [0064]; [0072]). 
Examiner’s Note: In view of the specification, there is no differentiation between “degree of contribution”, “scope of contribution”, and the “amount of contribution” (as measured by screen time).  The specification does not differentiate between “scope” and “degree” (see specification at [0057]) and neither is explicitly defined.  However, “scope” is briefly  described in relation to measuring the amount of screen time for credits examples (see specification at [0083]-[0086], see also [0073]-[0076]).  The disclosure does not provide any material that indicates that these terms have different meanings.  Applicant is advised that these terms will be read very broadly under the broadest reasonable interpretation in view of the originally filed disclosure, including the interpretation that the terms “amount of contribution”, “degree of contribution”, “scope of contribution”, and “amount of screen time” (and any variations of these terms) are interchangeable terms for the same measurements and concepts (related to the amount of contribution, effort, etc. a worker provides to a project).
Richards/MacDonald discloses the above system/method for tracking project schedules and task completion data including task completion data attributed to specific crew members, as discussed above.  Richards/MacDonald does not explicitly disclose the use of historical data attributed to crew members.  Richards/MacDonald also discloses threshold compared to data regarding quantities of missed deadlines, but Richards/MacDonald does not explicitly state that missed deadline data from past projects (i.e. “historical”) is included in the data compared to the threshold.  However, Ghosh teaches:
storing historical data that indicates an association between a first crew member of a set of crew members and missed deadlines for tasks related to [past projects];  ([0002]; [0020]-[[0026]; [0046]; [0052]; [0100]; [0101]; Claim 10, provides multiple descriptions and examples of tracking individual employees historical performance related to specific Key performance indicators (KPI), specifically identifies “time” related to completion of tasks as a KPI (see at least [0026]) and performance being measured using “baseline violations” (see at least [0046]), one of ordinary skill in the art would understand that a baseline violation of a time/completion KPI of Ghosh would be comparable to the “missed deadlines” data collected and analyzed in Richards/MacDonald, therefore the activities performed in Ghosh would be applicable to comparable data in Richards/MacDonald)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards/MacDonald so as to have included storing historical data that indicates an association between a first crew member and missed deadlines for tasks related to [past projects], as taught by Ghosh in order to reduce further delays of a project by using additional data to determine a worker’s reliability in completing similar tasks (Ghosh, [0040], “…higher incentives for high performers; (4) measure trust of the users/employees to identify eligible bids for the special tasks; (5) allocate the special tasks to users (or employees) based on their computed trust and/or submitted baselines; (6) determine maximum incentive amount for the special tasks based on the measured trust of and submitted baselines by the user/employees; (7) penalize underperformers when the preset baselines for the special tasks are not met…”; [0100], “…choose a suitable employee for the task depending on his submitted baseline and his previous records, such as the performance history…”; see also [0045]; [0052]; [0101]; [0111]).  
In regards to Claims 4 and 14, Richards discloses:
based on determining that the first task is complete, including the first media asset in the cinematic feature. ([0087], when supervisor and directors approve tasks, they are flagged as “final” indicating that it is complete and ready to be added to the feature (final product))
In regards to Claims 7 and 17, while Richards computes the amount of work and task performed by the member, Richards does not explicitly disclose wherein the credits sequence indicates a type of contribution made by the first crew member to production of the cinematic feature, however, MacDonald teaches:
wherein the credits sequence indicates a type/scope of contribution made by the first crew member to production of the cinematic feature ([0059]-[0063], credit is applied to type of contribution (acting, writing, ideas, etc.) as well as scope)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards so as to have included wherein the credits sequence indicates a type/scope of contribution made by the first crew member to production of the cinematic feature, as taught by Macdonald in order to ensure that contributors are provided proper credit related to their amount of contribution (MacDonald, at least [0013]; [0064]; [0072]). 
In regards to Claims 8 and 18, While Richards computes the amount of work and task performed by the member, Richards does not explicitly disclose assigning a first rank to the first crew member relative to other crew members based on the first amount of screen exposure time, wherein the first crew member is specified within the credit sequence at a position according to the first rank, however, MacDonald teaches:
assigning a first rank to the first crew member relative to other crew members based on the first amount of [contribution], wherein the first crew member is specified within the credit sequence at a position according to the first rank ([0059]-[0063], “…user contributions may be ranked from highest to lowest to highlight the user or users 12 who have contributed the most to a particular RMC element 27 or RMC item 23…”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards so as to have included assigning a first rank to the first crew member relative to other crew members based on the first amount of [contribution], wherein the first crew member is specified within the credit sequence at a position according to the first rank, as taught by Macdonald in order to ensure that contributors are provided proper credit related to their amount of contribution (MacDonald, at least [0013]; [0064]; [0072]). 
In regards to Claims 9, 10, and 19, while Richards computes the amount of work and task performed by the member, Richards does not explicitly disclose generating a first portion of the cinematic feature based on a number of tasks included in the plurality of tasks completed by the first crew member, wherein the first portion of the cinematic feature indicates that the first crew member assisted in creating the cinematic feature, however, MacDonald teaches:
generating a first portion of the cinematic feature based on a number of tasks included in the plurality of tasks completed by the first crew member, wherein the first portion of the cinematic feature indicates that the first crew member assisted in creating the cinematic feature ([0015]; [0026], shows that portions of a project can be generated (including video clips); [0060].  Shows that contributions can be measured for individual elements)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards so as to have included generating a first portion of the cinematic feature based on a number of tasks included in the plurality of tasks completed by the first crew member, wherein the first portion of the cinematic feature indicates that the first crew member assisted in creating the cinematic feature, as taught by Macdonald in order to ensure that contributors are provided proper credit related to their amount of contribution (MacDonald, at least [0013]; [0064]; [0072]). 
In regards to Claim 21, Claim 21 includes elements that are previously presented in Claims 1, 8, 11, 18, and 20.  Therefore Claim 21 is subject to the same prior art rejections and analysis as explained in the above rejections provided for those claims.
Claims 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of in view of MacDonald in further view of Ghosh in further view of Kuethman et al. (Pub. No. US 2017/0169372 A1).
In regards to Claims 2, 3, 12, and 13, Richards/MacDonald/Ghosh disclose the above method/system in which tasks assigned to users are monitored for completion data.  Richards/MacDonald/Ghosh does not explicitly disclose, but Kuethman teaches:
determining, via the processor, a value that indicates a total number of times any previous deadline associated with any previous task assigned to the first crew member has been modified; generating, via the processor, a second report that indicates the value. ([0042], assessments (reports) are created for employees, that indicate percentages of segments which were complete or incomplete over a particular time period, the incompletions could be related to the missed deadlines as disclosed in Richards/MacDonald/Ghosh (such as Kuethman’s discussion of changes in procedure impacting completion percentages)); computing, via the processor, a first threshold based on the third value. ([0042], the historical data is sued to show comparisons of completion data represented as percentages, numbers, fractions, etc., this data could be used to calculate thresholds for future comparisons in order to compare future performance to historical performance)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Richards/MacDonald/Ghosh so as to have included determining, via the processor, a value that indicates a total number of times any previous deadline associated with any previous task assigned to the first crew member has been modified; generating, via the processor, a second report that indicates the value; and computing, via the processor, a first threshold based on the value, as taught by Kuethman in order to “…identify individual segments of the project and whether each individual segment is being completed on time or within a goal time.” (Kuethman, [0002]; [0024]). 

Additional prior art not relied upon
Menzel (Patent No. US 9,305,279 B1). Discloses a method/system that monitors contributors and ranks them based on number of problematic and non-problematic contributions to a completion of a project (see at least column 3, paragraph 1).
Duggin et al. (Pub. No. US 2016/0260047 A1). Discloses a project management method/system that includes historical deadline data related to a task performer and thresholds related to timely completion of tasks (see at least [0021]; [0037]; Claim 13).
Cattermole et al. (Pub. No. US 2014/0006973 A1). Discloses a project collaboration method/system that includes tracking and viewing historical deadline data related to group members related to the timing and completion of tasks (see at least [0135]).
Jagannathan et al. (Pub. No. US 2016/0224908 A1). As previously applied to Claims 1, 11, and 20, Jagannathan discloses, analyzing the first task to determine a first value that indicates a number of times the first deadline has been modified ([0068], shows an alert being made when a quantity of delay has been obtained); determining that the first value equals or exceeds the first threshold ([0065], “…determining that a threshold delay has occurred…”); and generating a first report corresponding to the first crew member and indicating that at least one task assigned to the first crew member should be re-assigned to another crew member. ([0068], “…can be re-assigned from a first task to a second task to reduce a delay, or the like…”).
Gonzalez et. al (Pub. No. US 2019/0050608 A1). Discloses a method/system that monitors productivity of workers and amount of completion of tasks (see at least Abstract; [0005]; [0040]; [0044]).
Kruezkamp et al. (Pub. No. US 2014/0278638 A1).  As applied in the rejections in previous office actions. Additionally, the scores are cumulative scores of a worker’s completed tasks showing that each task characteristics contribute to the overall score (see at least [0007]; [0008]; [0033]-[0036]; [0043]; [0044]; Claim 13).

Response to Arguments
Applicant’s arguments filed 4/11/2022 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101:
Applicant’s remarks regarding mathematical concepts or formulas are moot since the rejection does rely on those concepts.
Applicant’s remarks regarding the claim not being a mental process or organizing human activity merely indicate a desire to automate the process.  [0057] describes that desire, but does not include material that shows how/why this would be done in a manner that is significantly more than the abstract ideas and/or significantly more than merely automating the process using generis and general-purpose technology.  This was also addressed in the previous office action, provided here (and emphasized) for additional detail:
Applicant asserts that the claims are drawn to a practical application of generating a credit sequence.  However, Applicant does not provide evidence or support to explain how/why this represents a practical application.  For example, it is not clear how/why creating a credit sequence based on the amount of screen exposure time related to tasks/media assets completed by crew members would require a computer, provide an improvement, etc.  Determining what crew members completed what tasks (and what media assets they are related to), determining the amount of screen time that those media assets represent and sequencing/ranking crew members based on screen time (i.e. creating a credits sequence) are a set of tasks that can be performed in the human mind (and/or with pencil and paper) without the assistance of a computer.  
Applicant’s remaining remarks all appear to be based on the same argument concerning “the production studio need not manually create credit sequences”.  As explained above, this merely provides a  desire to automate the process.  Applicant provides no support or arguments to explain how/why this provides a practical application of the claims.  Applicant merely asserts that it does.  As explained in the previous office action:
Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a)). Applicant’s arguments focus on improvement to the abstract idea. Further, Applicant asserts that the additional elements are directed to a practical application. These elements do not represent additional elements, but rather are part of the abstract idea.  The additional limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (see MPEP 2106.05 (f) & (h)).
	Applicant’s references to multiple court cases provide an assertion that the claims relate to the findings and determinations in those cases, but provides no analysis, companions, explanation, etc. as to how/why the claims would be subject to those findings and determinations.
Applicant argues that the claim does not intend to tie-up or preempt all uses of the abstract idea.  However, Applicant is reminded that preemption is not a standalone test for eligibility. Questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo, as explained by the federal circuit in OIP and Sequenom. Additionally, while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.
	In regards to Applicant’s remarks stating that Examiner “has not cited any evidence that particular limitations are well-known, conventional, or routine operations”, Examiner cites Applicant’s specification at [0092], which states that the claimed invention can be performed on a “general purpose computer” and “general purpose processors”, which addresses the Berkheimer memorandum requirements.  It is noted that this citation does not mean other Berkheimer evidence types cannot be applied.
II. Rejection of Claims under 35 U.S.C. §103:
Applicant’s remarks are drawn to the newly added claim material and are therefore moot in view of the newly provided rejections, citations, and/or explanations, provided above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        July 24, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629